Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He US 20130242890 in view of Kim US 20110105162.

	Regarding claims 1, 8, 15, He US 20130242890 teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving downlink control information (DCI) through a plurality of at least one control channel elements (CCEs) based on an aggregation level for a physical downlink control channel (PDCCH) ([0032]),

wherein each of the plurality of at least one CCEs comprises a plurality of resource element groups (REGs),
wherein each of the plurality of REGs comprises a plurality of resource elements (REs), 
wherein the DCI is mapped to a first RE included in a first REG and then mapped to a second RE included in a second REG, and
wherein the first REG and the second REG are included in different CCEs (Each DCI of the ePDCCH can be transmitted by at least one CCE, and each CCE can include a plurality of REGs, and each REG can include a plurality of REs [0042]). The Examiner maintains in the explanation above that each DCI may be mapped to multiple REs in different REGs.

He is silent on wherein the DCI is cyclically mapped to the plurality of CCEs based on a modulo operation related to the aggregation level.
Kim teaches wherein the DCI is cyclically mapped to the plurality of CCEs related to the aggregation level ([0092]). Although Kim is silent on cyclically mapping based on a modulo operation, given cyclically mapping, using a modulo operation is common. For example, US 20070220151 [0066] teaches cyclically mapping using a modulo operation.

.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Kim as applied to claims 1 and 8 above, and further in view of Li US 20200022121.

The combination is silent on an index of the first REG and an index of the second REG have an interval therebetween related to a specific offset.
Li teaches an index of the first REG and an index of the second REG have an interval therebetween related to a specific offset ([0256]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   an index of the first REG and an index of the second REG have an interval therebetween related to a specific offset, as shown by Li. This .


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Kim as applied to claims 1 and 8 above, and further in view of Park US 20130064172.

The combination is silent on a first modulation symbol of the DCI is mapped to the first RE and a second modulation symbol of the DCI is mapped to the second RE.
Park teaches a first modulation symbol of the DCI is mapped to the first RE and a second modulation symbol of the DCI is mapped to the second RE ([0076]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by a first modulation symbol of the DCI is mapped to the first RE and a second modulation symbol of the DCI is mapped to the second RE, as shown by Park. This modification would benefit the system by providing a proven, reliable method for mapping the modulation symbols to the resource elements.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476